Exhibit 10.9

 

DJO INCORPORATED

 

NONSTATUTORY STOCK OPTION ROLLOVER AGREEMENT

 

This AGREEMENT (this “Agreement”), dated as of November 20, 2007 (the “Grant
Date”), is made by and between ReAble Therapeutics, Inc., a Delaware corporation
which, following the consummation of certain transactions (the “Transactions”)
set forth in the Agreement and Plan of Merger, dated July 15, 2007, intends to
change its name to “DJO Incorporated” (the “Company”), and
                         (the “Optionee”).  The Optionee holds certain
nonqualified stock options to purchase common shares of DJO Incorporated (as
constituted prior to the Transactions) (the “DJO Options”), which the Optionee
desires exchange for an option to purchase shares of the Company’s common stock
of equal value.  As a condition to the Company granting the Option (as defined
in Section 2 below) to the Optionee, the Optionee has agreed to release the
Optionee’s interest in, and rights with respect to, the DJO Options.  By
accepting the Option, the Optionee agrees and understands that the Option is
subject to the terms and conditions set forth in this Agreement and the
Company’s 2007 Incentive Stock Plan (the “Plan”).

 


1.                                      CERTAIN DEFINITIONS.  CAPITALIZED TERMS
USED, BUT NOT OTHERWISE DEFINED, IN THIS AGREEMENT WILL HAVE THE MEANINGS GIVEN
TO SUCH TERMS IN THE PLAN.  AS USED IN THIS AGREEMENT:


 


(A)                                  “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


 


(B)                                 “COMPANY” HAS THE MEANING SPECIFIED IN THE
INTRODUCTORY PARAGRAPH OF THIS AGREEMENT OR ITS SUCCESSORS; PROVIDED, THAT TO
THE EXTENT THAT ANY CLASS OF EQUITY SECURITIES OF A MEMBER OF THE COMPANY’S
CONTROLLED GROUP BECOMES PUBLICLY TRADED ON AN ESTABLISHED SECURITIES MARKET,
THE TERM “COMPANY” SHALL BE DEEMED TO REFER TO SUCH PUBLICLY TRADED ENTITY.


 


(C)                                  “COMPENSATION COMMITTEE” MEANS THE
EXECUTIVE COMPENSATION COMMITTEE OF THE BOARD.


 


(D)                                 “DISABILITY” SHALL HAVE THE MEANING SET
FORTH IN THE OPTIONEE’S EMPLOYMENT AGREEMENT WITH THE COMPANY OR, IF THERE IS NO
EMPLOYMENT AGREEMENT, IT SHALL MEAN THE OPTIONEE IS DISABLED AS DETERMINED UNDER
SECTION 409A(A)(2)(C) OF THE CODE.


 


(E)                                  “FAIR MARKET VALUE” HAS THE MEANING
SPECIFIED IN THE PLAN, EXCEPT AS EXPRESSLY SET FORTH HEREIN.


 


(F)                                    “STOCKHOLDERS AGREEMENT” SHALL MEAN THAT
CERTAIN STOCKHOLDERS AGREEMENT APPLICABLE TO THE OPTIONEE, AS AMENDED FROM TIME
TO TIME.


 


(G)                                 “TERMINATION FOR CAUSE” MEANS THE
TERMINATION BY THE COMPANY OF OPTIONEE’S EMPLOYMENT WITH THE COMPANY FOR “CAUSE”
AS DEFINED IN THE EMPLOYMENT AGREEMENT BETWEEN THE COMPANY AND THE OPTIONEE OR,
IF THERE IS NO EMPLOYMENT AGREEMENT, THE TERMINATION BY THE COMPANY OF THE
OPTIONEE’S EMPLOYMENT AS A RESULT OF (I) THE OPTIONEE’S WILLFUL AND CONTINUED
FAILURE TO SUBSTANTIALLY PERFORM OPTIONEE’S DUTIES (OTHER THAN ANY SUCH FAILURE
RESULTING FROM THE OPTIONEE’S DISABILITY OR ANY SUCH FAILURE SUBSEQUENT TO THE
OPTIONEE BEING DELIVERED NOTICE OF THE COMPANY’S INTENT TO TERMINATE THE
OPTIONEE’S EMPLOYMENT WITHOUT CAUSE) FOLLOWING WRITTEN NOTICE BY THE COMPANY TO
THE OPTIONEE WHICH SPECIFICALLY IDENTIFIES SUCH FAILURE AND THE OPTIONEE NOT
CURING SUCH FAILURE WITHIN THIRTY (30) DAYS FOLLOWING RECEIPT OF SUCH NOTICE
(FOR THE AVOIDANCE OF DOUBT, UNSATISFACTORY PERFORMANCE BY THE OPTIONEE OF HIS
DUTIES SHALL NOT BE DEEMED TO BE A FAILURE TO SUBSTANTIALLY PERFORM),
(II) CONVICTION OF, OR A PLEA OF NOLO CONTENDERE TO, (A) A FELONY (OTHER THAN
TRAFFIC-RELATED) UNDER THE LAWS OF THE UNITED STATES OR ANY


 

--------------------------------------------------------------------------------



 


STATE THEREOF OR ANY SIMILAR CRIMINAL ACT IN A JURISDICTION OUTSIDE THE UNITED
STATES OR (B) A CRIME INVOLVING MORAL TURPITUDE THAT COULD BE INJURIOUS TO THE
COMPANY OR ITS REPUTATION, (III) THE OPTIONEE’S WILLFUL MALFEASANCE OR WILLFUL
MISCONDUCT WHICH IS MATERIALLY AND DEMONSTRABLY INJURIOUS TO THE COMPANY, OR
(IV) ANY ACT OF FRAUD BY THE OPTIONEE IN THE PERFORMANCE OF THE OPTIONEE’S
DUTIES.  FOR PURPOSE OF THE DEFINITION OF TERMINATION FOR CAUSE SET FORTH ABOVE,
NO ACT OR FAILURE TO ACT SHALL BE CONSIDERED “WILLFUL” UNLESS DONE OR OMITTED TO
BE DONE BY THE OPTIONEE IN BAD FAITH OR WITHOUT REASONABLE BELIEF THAT THE
OPTIONEE’S ACTION WAS IN THE BEST INTERESTS OF THE COMPANY AND ITS AFFILIATES. 
ANY ACT, OR FAILURE TO ACT, BASED UPON AUTHORITY GIVEN PURSUANT TO A RESOLUTION
DULY ADOPTED BY THE BOARD SHALL BE CONCLUSIVELY PRESUMED TO BE DONE, OR OMITTED
TO BE DONE, BY THE OPTIONEE IN GOOD FAITH AND IN THE BEST INTERESTS OF THE
COMPANY.


 


2.                                       GRANT OF STOCK OPTION.  SUBJECT TO AND
UPON THE TERMS, CONDITIONS, AND RESTRICTIONS SET FORTH IN THIS AGREEMENT AND IN
THE PLAN, THE COMPANY HEREBY GRANTS TO OPTIONEE AN OPTION (THE “OPTION”) TO
PURCHASE SHARES OF THE COMPANY’S COMMON STOCK (THE “OPTION SHARES”).  SET FORTH
ON EXHIBIT A IS THE NUMBER OF SHARES SUBJECT TO THE OPTION AND THE PER SHARE
EXERCISE PRICE (THE “OPTION PRICE”) OF SUCH SHARES.  THE OPTION MAY BE EXERCISED
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


3.                                       TERM OF OPTION.  THE TERM APPLICABLE TO
EACH OPTION SHARE IS SET FORTH ON EXHIBIT A.


 


4.                                       RIGHT TO EXERCISE.  UNLESS A LATER
TERMINATION DATE IS PROVIDED FOR IN A COMPANY-SPONSORED PLAN, POLICY OR
ARRANGEMENT, OR ANY AGREEMENT TO WHICH THE COMPANY IS A PARTY, THE OPTION SHALL
AUTOMATICALLY TERMINATE UPON THE HAPPENING OF THE FIRST OF THE FOLLOWING EVENTS:


 


(A)                                  IF THE GRANTEE’S TERMINATION OF EMPLOYMENT
IS FOR CAUSE (AS DEFINED IN SECTION 7(I) OF THE PLAN), THE OPTION SHALL EXPIRE
AND BE DEEMED CANCELLED AND FORFEITED AS OF SUCH TERMINATION DATE.


 


(B)                                 IF THE GRANTEE’S TERMINATION OF EMPLOYMENT
IS DUE TO HIS OR HER DISABILITY OR DEATH, THE OPTION AS OF THE DATE OF SUCH
TERMINATION SHALL REMAIN EXERCISABLE FOR A PERIOD OF ONE (1) YEAR (BUT NOT
BEYOND THE TERM OF THE OPTION) FOLLOWING SUCH TERMINATION OF EMPLOYMENT, AND
SHALL THEREAFTER BE DEEMED CANCELED AND FORFEITED; AND


 


(C)                                  IF THE GRANTEE’S TERMINATION OF EMPLOYMENT
IS FOR ANY REASON OTHER THAN THOSE SET FORTH IN SUBPARAGRAPHS (II) AND
(III) ABOVE, THE OPTION AS OF THE DATE OF SUCH TERMINATION SHALL REMAIN
EXERCISABLE FOR A PERIOD OF NINETY (90) DAYS (BUT NOT BEYOND THE TERM OF THE
OPTION) FOLLOWING SUCH TERMINATION OF EMPLOYMENT, AND SHALL THEREAFTER BE DEEMED
CANCELED AND FORFEITED.


 

Notwithstanding anything herein to the contrary, no Option Share shall be
exercisable after its term has expired.

 


5.                                       OPTION NONTRANSFERABLE.  THE OPTIONEE
MAY NOT TRANSFER OR ASSIGN ALL OR ANY PART OF THE OPTION OTHER THAN BY WILL OR
BY THE LAWS OF DESCENT AND DISTRIBUTION.  THIS OPTION MAY BE EXERCISED, DURING
THE LIFETIME OF THE OPTIONEE, ONLY BY THE OPTIONEE, OR IN THE EVENT OF THE
OPTIONEE’S LEGAL INCAPACITY, BY THE OPTIONEE’S GUARDIAN OR LEGAL REPRESENTATIVE
ACTING ON BEHALF OF THE OPTIONEE IN A FIDUCIARY CAPACITY UNDER STATE LAW AND
COURT SUPERVISION.  NOTWITHSTANDING


 

2

--------------------------------------------------------------------------------



 


ANYTHING HEREIN TO THE CONTRARY, THE OPTIONEE MAY TRANSFER OR ASSIGN ALL OR ANY
PART OF THE OPTION TO “FAMILY MEMBERS” (AS DEFINED IN THE GENERAL INSTRUCTIONS
TO FORM S-8 OF THE SECURITIES ACT OF 1933) OR TRUSTS, PARTNERSHIPS OR SIMILAR
ENTITIES FOR THE BENEFIT OF SUCH FAMILY MEMBERS, FOR ESTATE PLANNING PURPOSES OR
IN CONNECTION WITH THE DISPOSITION OF OPTIONEE’S ESTATE.


 


6.                                       NOTICE OF EXERCISE; PAYMENT.


 


(A)                                  TO THE EXTENT THEN EXERCISABLE, THE OPTION
MAY BE EXERCISED IN WHOLE OR IN PART BY WRITTEN NOTICE TO THE COMPANY STATING
THE NUMBER OF OPTION SHARES FOR WHICH THE OPTION IS BEING EXERCISED AND THE
INTENDED MANNER OF PAYMENT.  THE DATE OF SUCH NOTICE SHALL BE THE EXERCISE
DATE.  PAYMENT EQUAL TO THE AGGREGATE OPTION PRICE OF THE OPTION SHARES BEING
PURCHASED PURSUANT TO AN EXERCISE OF THE OPTION MUST BE TENDERED IN FULL WITH
THE NOTICE OF EXERCISE TO THE COMPANY IN ONE OR A COMBINATION OF THE FOLLOWING
METHODS AS SPECIFIED BY THE OPTIONEE IN THE NOTICE OF EXERCISE:  (I) CASH IN THE
FORM OF CURRENCY OR CHECK OR BY WIRE TRANSFER AS DIRECTED BY THE COMPANY,
(II) SOLELY FOLLOWING AN IPO IN SHARES OTHERWISE BEING TRADED ON AN ESTABLISHED
SECURITIES MARKET, THROUGH THE SURRENDER TO THE COMPANY OF SHARES OWNED BY THE
OPTIONEE FOR AT LEAST SIX MONTHS AS VALUED AT THEIR FAIR MARKET VALUE ON THE
DATE OF EXERCISE, (III) THROUGH NET EXERCISE, USING SHARES TO BE ACQUIRED UPON
EXERCISE OF THE OPTION, SUCH SHARES BEING VALUED AT THEIR FAIR MARKET VALUE
(WHICH FOR SUCH PURPOSE SHALL HAVE THE MEANING SET FORTH IN THE STOCKHOLDERS
AGREEMENT) ON THE DATE OF EXERCISE, OR (IV) THROUGH SUCH OTHER FORM OF
CONSIDERATION AS IS DEEMED ACCEPTABLE BY THE BOARD.


 


(B)                                 AS SOON AS PRACTICABLE UPON THE COMPANY’S
RECEIPT OF THE OPTIONEE’S NOTICE OF EXERCISE AND PAYMENT, THE COMPANY SHALL
DIRECT THE DUE ISSUANCE OF THE OPTION SHARES SO PURCHASED.


 


(C)                                  AS A FURTHER CONDITION TO THE EXERCISE OF
THE OPTION IN WHOLE OR IN PART, THE OPTIONEE SHALL COMPLY WITH ALL REGULATIONS
AND THE REQUIREMENTS OF ANY REGULATORY AUTHORITY HAVING CONTROL OF, OR
SUPERVISION OVER, THE ISSUANCE OF THE SHARES OF COMMON STOCK AND IN CONNECTION
THEREWITH SHALL EXECUTE ANY DOCUMENTS WHICH THE BOARD SHALL IN ITS SOLE
DISCRETION DEEM NECESSARY OR ADVISABLE.


 


7.                                       STOCKHOLDERS AGREEMENT.  THE OPTIONEE
AGREES THAT ANY OPTION SHARES THAT THE OPTIONEE RECEIVES PURSUANT TO THIS
AGREEMENT OR UNDER THE PLAN ARE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN
THE STOCKHOLDERS AGREEMENT ATTACHED HERETO AS EXHIBIT B.


 


8.                                       INITIAL PUBLIC OFFERING.  OPTION SHARES
ACQUIRED ON EXERCISE OF ANY OPTION WILL BE SUBJECT TO THE TERMS AND CONDITIONS
OF THE STOCKHOLDERS AGREEMENT.


 


9.                                       NO EMPLOYMENT CONTRACT.  NOTHING
CONTAINED IN THIS AGREEMENT SHALL (A) CONFER UPON THE OPTIONEE ANY RIGHT TO BE
EMPLOYED BY OR REMAIN EMPLOYED BY THE COMPANY OR ANY SUBSIDIARY, OR (B) LIMIT OR
AFFECT IN ANY MANNER THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO TERMINATE THE
EMPLOYMENT OR ADJUST THE COMPENSATION OF THE OPTIONEE.


 


10.                                 DIVIDEND EQUIVALENTS.  UPON THE PAYMENT OF
ANY ORDINARY OR EXTRAORDINARY CASH DIVIDEND (OR SIMILAR DISTRIBUTIONS) TO
HOLDERS OF COMPANY COMMON STOCK, DIVIDEND EQUIVALENTS SHALL BE PAID TO THE
OPTIONEE IN CASH AT THE SAME TIME DIVIDENDS ARE PAID TO HOLDERS OF COMPANY
COMMON STOCK.


 


11.                                 TAXES AND WITHHOLDING.  THE COMPANY OR ANY
SUBSIDIARY MAY WITHHOLD, OR REQUIRE THE OPTIONEE TO REMIT TO THE COMPANY OR ANY
SUBSIDIARY, AN AMOUNT SUFFICIENT TO SATISFY FEDERAL, STATE, LOCAL OR FOREIGN
TAXES (INCLUDING THE OPTIONEE’S FICA OBLIGATION) IN CONNECTION


 

3

--------------------------------------------------------------------------------



 


WITH ANY PAYMENT MADE OR BENEFIT REALIZED BY THE OPTIONEE OR OTHER PERSON UNDER
THIS AGREEMENT OR OTHERWISE, AND IF THE AMOUNTS AVAILABLE TO THE COMPANY OR ANY
SUBSIDIARY FOR SUCH WITHHOLDING ARE INSUFFICIENT, IT SHALL BE A CONDITION TO THE
RECEIPT OF SUCH PAYMENT OR THE REALIZATION OF SUCH BENEFIT THAT OPTIONEE OR SUCH
OTHER PERSON MAKE ARRANGEMENTS SATISFACTORY TO THE COMPANY OR ANY SUBSIDIARY FOR
PAYMENT OF THE BALANCE OF SUCH TAXES REQUIRED TO BE WITHHELD.  THE OPTIONEE MAY
ELECT TO HAVE SUCH WITHHOLDING OBLIGATION SATISFIED BY SURRENDERING TO THE
COMPANY OR ANY SUBSIDIARY A PORTION OF THE OPTION SHARES THAT ARE ISSUED OR
TRANSFERRED TO THE OPTIONEE UPON THE EXERCISE OF AN OPTION (BUT ONLY TO THE
EXTENT OF THE MINIMUM WITHHOLDING REQUIRED BY LAW), AND THE OPTION SHARES SO
SURRENDERED BY OPTIONEE SHALL BE CREDITED AGAINST ANY SUCH WITHHOLDING
OBLIGATION AT THE FAIR MARKET VALUE (WHICH FOR SUCH PURPOSE SHALL HAVE THE
MEANING SET FORTH IN THE STOCKHOLDERS AGREEMENT) OF SUCH SHARES ON THE DATE OF
SUCH SURRENDER.


 


12.                                COMPLIANCE WITH LAW.  THE COMPANY SHALL MAKE
REASONABLE EFFORTS TO COMPLY WITH ALL APPLICABLE FEDERAL AND STATE SECURITIES
LAWS; PROVIDED, HOWEVER, THAT NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE OPTION SHALL NOT BE EXERCISABLE IF THE EXERCISE THEREOF WOULD
RESULT IN A VIOLATION OF ANY SUCH LAW.


 


13.                                ADJUSTMENTS.


 


(A)                                  THE BOARD SHALL MAKE OR PROVIDE FOR SUCH
SUBSTITUTION OR ADJUSTMENTS IN THE NUMBER OF OPTION SHARES COVERED BY THIS
OPTION, IN THE OPTION PRICE APPLICABLE TO SUCH OPTION, AND IN THE KIND OF SHARES
COVERED THEREBY AND/OR SUCH OTHER EQUITABLE SUBSTITUTION OR ADJUSTMENTS AS THE
BOARD MAY DETERMINE TO PREVENT DILUTION OR ENLARGEMENT OF THE OPTIONEE’S RIGHTS
THAT OTHERWISE WOULD RESULT FROM (I) ANY STOCK DIVIDEND, EXTRAORDINARY
CASH-DIVIDEND, STOCK SPLIT, COMBINATION OF SHARES, RECAPITALIZATION, OR OTHER
CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY, (II) ANY MERGER, CONSOLIDATION,
SPIN-OFF, SPLIT-OFF, SPIN-OUT, SPLIT-UP, RECLASSIFICATION, REORGANIZATION,
PARTIAL OR COMPLETE LIQUIDATION, OR OTHER DISTRIBUTION OF ASSETS OR ISSUANCE OF
RIGHTS OR WARRANTS TO PURCHASE SECURITIES, OR (III) ANY OTHER CORPORATE
TRANSACTION OR EVENT HAVING AN EFFECT SIMILAR TO ANY OF THE FOREGOING.  IN THE
CASE OF A CHANGE IN CONTROL, SUCH SUBSTITUTIONS AND ADJUSTMENTS INCLUDE, WITHOUT
LIMITATION, CANCELING ANY AND ALL OPTIONS IN EXCHANGE FOR CASH PAYMENTS EQUAL TO
THE EXCESS, IF ANY, OF THE VALUE OF THE CONSIDERATION PAID TO A SHAREHOLDER OF
AN OPTION SHARE OVER THE OPTION PRICE PER SHARE SUBJECT TO SUCH OPTION IN
CONNECTION WITH SUCH AN ADJUSTMENT EVENT.


 


(B)                                 TO THE EXTENT THAT ANY EQUITY SECURITIES OF
ANY MEMBER OF THE COMPANY’S CONTROLLED GROUP BECOME PUBLICLY TRADED, AT SUCH
TIME ALL OPTIONS SHALL BE EXCHANGED, IN A MANNER CONSISTENT WITH SECTIONS 409A
AND 424 OF THE CODE, FOR OPTIONS WITH THE SAME INTRINSIC VALUE IN THE
PUBLICLY-TRADED ENTITY, AND ALL SHARES SHALL BE EXCHANGED FOR SHARES OF COMMON
STOCK WITH THE SAME AGGREGATE VALUE OF THE PUBLICLY-TRADED ENTITY.


 


14.                                RELATION TO OTHER BENEFITS.  ANY ECONOMIC OR
OTHER BENEFIT TO OPTIONEE UNDER THIS AGREEMENT SHALL NOT BE TAKEN INTO ACCOUNT
IN DETERMINING ANY BENEFITS TO WHICH OPTIONEE MAY BE ENTITLED UNDER ANY
PROFIT-SHARING, RETIREMENT OR OTHER BENEFIT OR COMPENSATION PLAN MAINTAINED BY
THE COMPANY OR ANY SUBSIDIARY AND SHALL NOT AFFECT THE AMOUNT OF ANY LIFE
INSURANCE COVERAGE AVAILABLE TO ANY BENEFICIARY UNDER ANY LIFE INSURANCE PLAN
COVERING EMPLOYEES OF THE COMPANY OR ANY SUBSIDIARY.


 


15.                                AMENDMENTS.  ANY AMENDMENT TO THE PLAN SHALL
BE DEEMED TO BE AN AMENDMENT TO THIS AGREEMENT TO THE EXTENT THAT THE AMENDMENT
IS APPLICABLE HERETO.


 


16.                                SEVERABILITY.  IF ONE OR MORE OF THE
PROVISIONS OF THIS AGREEMENT IS INVALIDATED FOR ANY REASON BY A COURT OF
COMPETENT JURISDICTION, ANY PROVISION SO INVALIDATED SHALL BE DEEMED


 

4

--------------------------------------------------------------------------------



 


TO BE SEPARABLE FROM THE OTHER PROVISIONS HEREOF, AND THE REMAINING PROVISIONS
HEREOF SHALL CONTINUE TO BE VALID AND FULLY ENFORCEABLE.


 


17.                                RELATION TO PLAN.  THIS AGREEMENT IS SUBJECT
TO THE TERMS AND CONDITIONS OF THE PLAN.  IN THE EVENT OF ANY INCONSISTENT
PROVISIONS BETWEEN THIS AGREEMENT AND THE PLAN, THE PLAN SHALL GOVERN.  THE
BOARD ACTING PURSUANT TO THE PLAN, AS CONSTITUTED FROM TIME TO TIME, SHALL,
EXCEPT AS EXPRESSLY PROVIDED OTHERWISE HEREIN, HAVE THE RIGHT TO DETERMINE ANY
QUESTIONS WHICH ARISE IN CONNECTION WITH THE OPTION OR ITS EXERCISE.


 


18.                                SUCCESSORS AND ASSIGNS.  THE PROVISIONS OF
THIS AGREEMENT SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE
SUCCESSORS, ADMINISTRATORS, HEIRS, LEGAL REPRESENTATIVES AND ASSIGNS OF
OPTIONEE, AND THE SUCCESSORS AND ASSIGNS OF THE COMPANY.


 


19.                                GOVERNING LAW.  THE INTERPRETATION,
PERFORMANCE, AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF
LAWS THEREOF AND ALL PARTIES, INCLUDING THEIR SUCCESSORS AND ASSIGNS, CONSENT TO
THE JURISDICTION OF THE STATE AND FEDERAL COURTS OF NEW YORK.


 


20.                                PRIOR AGREEMENT.  AS OF THE GRANT DATE, THIS
AGREEMENT SUPERSEDES ANY AND ALL PRIOR AND/OR CONTEMPORANEOUS AGREEMENTS, EITHER
ORAL OR IN WRITING, BETWEEN THE PARTIES HERETO, OR BETWEEN EITHER OR BOTH OF THE
PARTIES HERETO AND THE COMPANY, WITH RESPECT TO THE SUBJECT MATTER HEREOF.  EACH
PARTY TO THIS AGREEMENT ACKNOWLEDGES THAT NO REPRESENTATIONS, INDUCEMENTS,
PROMISES, OR OTHER AGREEMENTS, ORALLY OR OTHERWISE, HAVE BEEN MADE BY ANY PARTY,
OR ANYONE ACTING ON BEHALF OF ANY PARTY, PERTAINING TO THE SUBJECT MATTER
HEREOF, WHICH ARE NOT EMBODIED HEREIN, AND THAT NO PRIOR AND/OR CONTEMPORANEOUS
AGREEMENT, STATEMENT OR PROMISE PERTAINING TO THE SUBJECT MATTER HEREOF THAT IS
NOT CONTAINED IN THIS AGREEMENT SHALL BE VALID OR BINDING ON EITHER PARTY.


 


21.                                NOTICES.  FOR ALL PURPOSES OF THIS AGREEMENT,
ALL COMMUNICATIONS, INCLUDING WITHOUT LIMITATION NOTICES, CONSENTS, REQUESTS OR
APPROVALS, REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER WILL BE IN WRITING AND
WILL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN HAND DELIVERED OR DISPATCHED BY
ELECTRONIC FACSIMILE TRANSMISSION (WITH RECEIPT THEREOF CONFIRMED), OR FIVE
BUSINESS DAYS AFTER HAVING BEEN MAILED BY UNITED STATES REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR THREE BUSINESS DAYS AFTER
HAVING BEEN SENT BY A NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE SUCH AS
FEDERAL EXPRESS, UPS, OR PUROLATOR, ADDRESSED TO THE COMPANY (TO THE ATTENTION
OF THE SECRETARY OF THE COMPANY) AT ITS PRINCIPAL EXECUTIVE OFFICES AND TO
OPTIONEE AT HIS PRINCIPAL RESIDENCE, OR TO SUCH OTHER ADDRESS AS ANY PARTY MAY
HAVE FURNISHED TO THE OTHER IN WRITING AND IN ACCORDANCE HEREWITH, EXCEPT THAT
NOTICES OF CHANGES OF ADDRESS SHALL BE EFFECTIVE ONLY UPON RECEIPT.


 


22.                                COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT
ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME AGREEMENT.


 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Optionee has executed this
Agreement, as of the day and year first above written.

 

 

 

REABLE THERAPEUTICS, INC.:

 

 

 

 

 

HARRY L. ZIMMERMAN

 

 

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and the Management Stockholders Agreement.  I hereby
further agree that I have released any interest in, and all rights with respect
to, the DJO Options.  I understand that all of the decisions and determinations
of the Board shall be final and binding.

 

 

OPTIONEE:

 

 

 

 

 

 

[Signature Page to DJO Nonstatutory Stock Option Rollover Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF THE OPTION

 

Date of Grant:

 

Vesting Schedule:

 

Exercise Price Per Share:

 

Total Number of Options Granted:

 

Term/Expiration Date:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

MANAGEMENT STOCKHOLDERS AGREEMENT

 

--------------------------------------------------------------------------------